[Cite as In re C.M.C., 2021-Ohio-314.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE C.M.C., ET AL.                           :
                                               :           Nos. 109545 and 109546
Minor Children                                 :
                                               :
[Appeal by Ch.M., Mother, and                  :
Cha.M., Aunt]                                  :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: February 4, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                       Case Nos. AD17912469 and AD17912470


                                         Appearances:

                The Law Office of Mark E. Porter and Sean R. Porter, for
                appellants.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Amy L. Carson and Joseph C. Young,
                Assistant Prosecuting Attorneys, for appellee Cuyahoga
                County Division of Children and Family Services.


EILEEN T. GALLAGHER, J.:

                Appellants, Ch.M. (“Mother”) and Cha.M. (“Maternal Aunt 1”), appeal

from the decision of the trial court awarding legal custody of the minor children,
C.M.C. and B.M., to their maternal aunt, Cham.M. (“Maternal Aunt 2”). Appellants

raise the following assignments of error for review:

      1. The trial court erred to the prejudice of the Mother and Maternal
      Aunt [1] by failing to allow their due process rights in giving a lack of
      reasonable notice, and a reasonable opportunity to respond to the
      magistrate’s decision from January 2, 2020.

      2. The trial court abused its discretion by failing to grant the Mother
      and Maternal Aunt [1]’s motion for relief from judgment pursuant to
      Ohio Civ.R. 60(B)(5).

      3. [Mother] was deprived of the effective assistance of counsel where
      counsel failed to adequately prepare for trial, and failed to serve in the
      best interests of his client.

               After careful review of the record and relevant case law, we affirm the

trial court’s judgment.

                        I. Procedural and Factual History

               Mother is the biological mother of C.M.C., born April 10, 2016, and

B.M., born July 26, 2017. The children’s alleged biological father, L.C. (“L.C.”), is

not a party to this appeal.

               On August 17, 2017, the Cuyahoga County Division of Children and

Family Services (“CCDCFS” or the “agency”) filed a complaint alleging that the child

B.M. was abused and that both B.M. and C.M.C. were dependent. The complaint

sought a disposition of temporary custody to CCDCFS based on the following

allegations:

      1. B.M. tested positive for marijuana at her birth. Mother tested
      positive for marijuana twice during her pregnancy with the child.
      2. Mother has a substance abuse problem, specifically with marijuana.
      She completed a substance abuse assessment but has not followed
      through with resulting recommendations.

      3. Mother is diagnosed with paranoid schizophrenia and depression.
      She has failed to consistently participate in recommended treatment
      services.

      4. Mother has an older child who was adjudicated as neglected and
      dependent and another child who was adjudicated dependent due in
      part to mother’s mental health and substance abuse issues. * * * These
      children are now in the legal custody of relatives.

      5. Alleged father, [L.C.], has failed to establish paternity. His ability to
      care for the children is unknown at this time.

      6. Alleged father, John Doe, has failed to establish paternity and has
      failed to support, visit, or communicate with the children since their
      births.

             On September 11, 2017, the children were placed in the emergency

temporary custody of CCDCFS. The agency elected to place the children with

Maternal Aunt 2 pending resolution of the complaint.

             On September 21, 2017, Maternal Aunt 1 filed a motion to intervene and

a motion for temporary and legal custody of the children. In each motion, Maternal

Aunt 1 expressed her desire to protect, care, and provide for the children. She noted

that she had previously been granted legal custody of the children’s older sibling,

D.M., and expressed her belief that it was in the children’s best interests to be placed

in her legal custody until Mother “addresses her substantial mental health and

substance abuse problems.”
            The adjudication hearing commenced on October 26, 2017. At the

conclusion of the hearing, B.M. was adjudicated abused and dependent; C.M.C. was

adjudicated dependent. The court found, in relevant part:

      The court finds that the allegations of the complaint have been proven
      by clear and convincing evidence. The court finds that the baby [B.M.]
      did test positive for marijuana at the time of her birth which is prima
      facie evidence of abuse.

      It is therefore ordered that the child, [B.M.], is adjudicated to be an
      abused and dependent child. Based upon Mother’s admitted mental
      health history of depression and PTSD, the sibling [C.M.C.] is
      adjudicated as dependent due to the physical and mental condition of
      the parent.

             On January 12, 2018, Maternal Aunt 2 filed a motion to intervene and

motion for legal custody of the children. In each motion, Maternal Aunt 2 advised

the court that she “has been successfully caring for [B.M.] since September 4, 2017,

and [C.M.C.] since October 3, 2017.” Maternal Aunt 2 described the significant

developmental progress each child made under her supervision and expressed her

desire to continue her care for each child.

             Between January and March 2018, hearings were held to address the

status of Mother’s compliance with her case plan for reunification and the

competing motions filed by Maternal Aunts 1 and 2. During these proceedings,

testimony was adduced regarding the negative relationship Mother shares with

Maternal Aunt 2. Mother expressed that, if necessary, the children should be placed

with Maternal Aunt 1, who is more supportive of Mother. However, CCDCFS

expressed concerns with placing the children with Maternal Aunt 1 because she was

difficult to contact and was not “open and honest with the caseworker.” Similarly,
the children’s guardian ad litem (the “GAL”) recommended that temporary custody

be granted to the agency and placement remain with Maternal Aunt 2.

               On July 19, 2018, the trial court issued a journal entry committing the

children to the temporary custody of Maternal Aunt 1.               Contrary to the

recommendations of CCDCFS and the children’s GAL, the trial court found that

Maternal Aunt 1 was an appropriate custodian and offered “the best opportunity for

supportive services towards reunification.” The court determined that placement in

Maternal Aunt 2’s home would not be in the children’s best interests because her

“toxic relationship” with Mother “has a severe chilling effect on Mother’s progress

[towards reunification.]”

              On September 6, 2018, CCDCFS filed a motion requesting the trial

court modify its prior order of temporary custody in favor of Maternal Aunt 1 to an

order of legal custody in favor of Maternal Aunt 2. CCDCFS expressed that a

disposition of legal custody was appropriate because Mother failed to complete the

objectives of her case plan for reunification. In addition, the agency reiterated its

position that legal custody in favor of Maternal Aunt 2 was in the children’s best

interests, stating:

       [Maternal Aunt 2] is able to provide for the needs of the children on a
       daily basis and is willing to provide a permanent home for the children.
       Though the court ultimately ordered that the children be placed in the
       temporary custody of [Maternal Aunt 1], the children have been living
       with [Maternal Aunt 2] since September of 2017.

              In response to CCDCFS’s motion, Mother filed a motion for legal

custody pursuant to R.C. 2151.353(A)(3), which permits the court to “award legal
custody of the child to either parent or any other person, who prior to the

dispositional hearing, files a motion requesting legal custody of the child.”

              On June 4, 2019, the trial court terminated its previous order

committing the children to the temporary custody of Maternal Aunt 1. The children

were committed to the temporary custody of CCDCFS and the matter was set to

resolve the pending motions for legal custody. Throughout these proceedings, the

children remained in the home of Maternal Aunt 2.

              A dispositional hearing was held on December 20, 2019. At the

conclusion of the hearing, the magistrate issued a decision, dated January 2, 2020,

committing the children to the legal custody of Maternal Aunt 2. The magistrate

found, in relevant part:

      [CCDCFS] made reasonable efforts to finalize the permanency plan for
      the child[ren] and to make and finalize an alternative permanent
      placement. These efforts included the following services: Mother was
      referred for mental health services, substance abuse services, parenting
      services, and basic needs (housing). Mother was initially referred for
      case plan services in August of 2017. Mother started to engage in
      substance abuse treatment in September of 2019. Mother tested
      positive for marijuana at the substance abuse intake evaluation in
      September of 2019. Mother refused to comply with monthly drug
      testing as requested by [CCDCFS]. Mother refused to sign a release
      form. For this reason, the social worker could not verify whether or not
      Mother was compliant with her mental health services. Mother has
      never allowed the social worker into her home. The social worker
      therefore could not verify if Mother had appropriate housing to meet
      the basic needs of the child[ren]. [L.C.] was referred for parenting
      classes, basic needs (housing), and to establish paternity. According to
      the social worker, [L.C.] did establish paternity. Mother and Father
      were both referred to parenting classes in April of 2019. Both Mother
      and Father were unsuccessfully discharged from the parenting classes
      in August of 2019 for lack of participation. [L.C.] also never provided a
      home address to the social worker. The social worker could not verify
      if [L.C.] had appropriate housing to meet the basic needs of the
      child[ren.]

              In separate journal entries, dated January 17, 2020, the trial court

adopted the magistrate’s decision and committed the children to the legal custody

of Maternal Aunt 2.

              In February 2020, appellants filed a joint motion for relief from

judgment pursuant to Civ.R. 60(B)(5). The motion argued that it was necessary to

vacate the trial court’s January 17, 2020 judgment because the parties were not

provided with a reasonable opportunity to respond to the magistrate’s January 2,

2020 decision. Appellants alleged that they were not adequately served with the

magistrate’s decision and, therefore, did not have an opportunity to submit timely

objections. While the motion for relief from judgment was pending before the trial

court, however, the appellants filed the instant appeal.

                               II. Law and Analysis

                         A. Notice of Magistrate’s Decision

             In their first assignment of error, appellants assert that neither they,

nor their legal representatives, were adequately served with the magistrate’s

January 2, 2020 decision. Appellants argue that while no attempt was made to mail

the decision to an address provided by Maternal Aunt 1, the decision mailed to

Mother was sent to an outdated address. Thus, appellants contend that they were

unconstitutionally deprived of the opportunity to file written objections to the

magistrate’s decision.

              Pursuant to Juv.R. 40(D)(3)(a)(iii),
      [a] magistrate’s decision shall be in writing, identified as a magistrate’s
      decision in the caption, signed by the magistrate, filed with the clerk,
      and served on all parties or their attorneys no later than three days after
      the decision is filed.

              In turn, Juv.R. 20(B) provides as follows:

      Whenever under these rules or by an order of the court service is
      required or permitted to be made upon a party represented by an
      attorney, the service shall be made upon the attorney unless service is
      ordered by the court upon the party. Service upon the attorney or upon
      the party, and proof of service, shall be made in the manner provided
      in Civ. R. 5(B). * * *.

              Relevant to this appeal, Civ.R. 5(B)(2)(f) states that a document is

served in accordance with the rule where it is sent

      by electronic means to * * * a[n] e-mail address provided in accordance
      with Civ.R. 11 by the attorney or party to be served, in which event
      service is complete upon transmission, but is not effective if the serving
      party learns that it did not reach the person served.

             In this case, the record reflects that the magistrate’s decision was

served upon counsel for each party via electronic mail on January 3, 2020, at 9:51.31

a.m. The email addresses utilized by the clerk of courts are consistent with the e-

mail addresses provided by counsel for Mother and Maternal Aunt 1 during the

underlying proceedings, and there is no information in the record to suggest that

counsel for Mother or Maternal Aunt 1 notified the serving party that the

magistrate’s decision was not timely received. Moreover, because our review is

confined to the record, we are unpersuaded by the appellants’ reliance on purported

statements by counsel that were made during private, off-the-record, conversations.

Under these circumstances, we find service was sufficiently completed in

accordance with Juv.R. 40, Juv.R. 20, and Civ.R. 5.
              Appellants’ first assignment of error is overruled.

                     B. Motion for Relief from Judgment

              In their second assignment of error, appellants argue the trial court

erred by failing to grant their joint motion for relief from judgment pursuant to

Civ.R. 60(B)(5). Appellants reiterate their position that the trial court’s judgment

committing the children to the legal custody of Maternal Aunt 2 must be vacated

because they were not provided the opportunity to object to the magistrate’s

decision. We find no merit to appellants’ position.

              In this case, appellants’ motion for relief from judgment was filed just

one day before the instant notice of appeal was filed. In this regard, the filing of the

notice of appeal divested the trial court of its jurisdiction to consider the pending

motion for relief from judgment. See Howard v. Catholic Social Servs., 70 Ohio

St.3d 141, 147, 637 N.E.2d 890 (1994) (“an appeal divests trial courts of jurisdiction

to consider Civ.R.60(B) motions for relief from judgment”). For this reason, the

motion for relief from judgment has not been addressed by the trial court. In

addition, the notice of appeal filed in this case exclusively referenced the final

judgment entered by the trial court on January 17, 2020; it does not identify a

judgment entry pertaining to the pending Civ.R. 60 motion. See Loc.App.R. 4(C).

              In the absence of a final appealable issue, we decline to address the

arguments pertaining to appellants’ motion for relief from judgment. Appellants’

second assignment of error is overruled.
                       C. Ineffective Assistance of Counsel

               In their third assignment of error, appellants argue Mother was

deprived of effective assistance of counsel during the December 20, 2019 hearing.

               The Sixth Amendment to the United States Constitution and Article I,

Section 10 of the Ohio Constitution provide that defendants in all criminal

proceedings shall have the assistance of counsel for their defense. The United States

Supreme Court has recognized that “the right to counsel is the right to effective

assistance of counsel.” Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).

               This court has recognized that “the right to effective assistance of trial

counsel attaches only to criminal proceedings and to proceedings for the permanent,

involuntary termination of parental rights.” See In re M.I.S., 8th Dist. Cuyahoga No.

98138, 2012-Ohio-5178, ¶ 26, citing Jones v. Lucas Cty. Children Servs. Bd., 46 Ohio

App.3d 85, 86, 546 N.E.2d 471 (6th Dist.1988). However, this court has not

extended the constitutional guarantee of effective assistance of counsel to legal

custody proceedings.1 We decline to do so in this case. Nevertheless, even if this

court were to consider the merits of appellants’ ineffective assistance of counsel

claim, we find it to be unpersuasive.


       1  The Fifth District has declined to expand the doctrine of ineffective assistance of
counsel to a legal custody action. In re J.M., 5th Dist. Fairfield No. 18-CA-25, 2019-Ohio-
520, ¶ 62; In re A.H., 5th Dist. Richland No. 18CA96, 2019-Ohio-1509, ¶ 46. However,
the Ninth District has previously reviewed ineffective assistance of counsel claims that
relate to the adequacy of representation during legal custody proceedings. In re A.E., 9th
Dist. Lorain No. 17CA011192, 2018-Ohio-2349, ¶ 12; In re S.G., 9th Dist. Summit No.
27428, 2015-Ohio-2503.
              To establish ineffective assistance of counsel, a defendant must

demonstrate (1) that counsel’s performance fell below an objective standard of

reasonable representation and (2) that he was prejudiced by that performance.

Strickland at 687-688. Prejudice is established when the defendant demonstrates

“a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694.

               In deciding a claim of ineffective assistance, reviewing courts indulge

a strong presumption that counsel’s conduct falls within the range of reasonable

professional assistance, and defendants must therefore overcome the presumption

that the challenged action might be considered sound trial strategy. State v.

Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989).

              On appeal, appellants broadly assert that counsel’s performance fell

below an objective standard of reasonableness because “he kept his silence for most

of the hearing and * * * when he did speak, seemed unprepared at best.” Although

the appellants do not reference specific portions of the transcript of the proceedings

to support their position, they nevertheless argue “the results of this matter could

have been very different had previous counsel been competent in the courtroom.”

              After a thorough review of the record, we are unable to conclude that

counsel for Mother was unprepared to try the case or otherwise rendered ineffective

assistance of counsel. Counsel thoroughly cross-examined CCDCFS’s sole witness

and, when necessary, adamantly argued on behalf of Mother’s request to keep her
children together and in the legal custody of Maternal Aunt 1. However, given the

evidence supporting the agency and the GAL’s recommendations in this case, the

trial court reasonably concluded that granting legal custody to Maternal Aunt 2 was

in the children’s best interests. Consequently, appellants have failed to demonstrate

that Mother was prejudiced by counsel’s representation during the dispositional

hearing.

              Appellants’ third assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
ANITA LASTER MAYS, J., CONCUR